Detailed Action
This application was filed on 11/13/2018 which claims priority to PCT/JP2016/079589 filed on 10/05/2016, which further claims priority to foreign application no. JP2015-239016 filed on 12/08/2015. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claims 1-10 are rejected.

Information Disclosure Statement
The information disclosure statement filed on 02/25/2019, 08/19/2019, 12/04/2019, and 02/19/2021 does not fully comply with the requirements of 37 CFR 1.98(b) because the at least one of the listed publications identified as “non-patent literature documents” fails to identify and/or incorrectly identifies at least one of the following, as required in 37 CFR 1.98(b)(5):
publisher; 
author (if any); 
title; 
relevant pages of the publication; 
publication date; and 
place of publication.

Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Drawings
The drawings submitted on 11/13/2018 are accepted. 	

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a check result record area setting processor for display… ”, “a check result recording format setter for setting…”, “a user template storage for storing…” as recited in claim 1, “a report creator for receiving…” as recited in claims 4, 7, and 8, “a check result input receiver for displaying…”, an analysis report storage executer for withholding permission” as recited by claim 5, 9, and 10.  The examiner that the following limitations “a check result record area setting processor for 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See at least figures 1, 2, 3, and 5, and paragraphs 0027-0028, 0039, 0056, and 0063
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

    
Examiner Notes
 applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6 are rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by Hirai (US 2007/0226634 A1, referred herein after as D1). 

As per claim 1, D1 discloses, 
A data processing system for an analytical instrument including an operation unit to be operated by a user and a display unit as well as having a function of creating an analysis report in which various items of information including data collected with an analytical instrument and a process result based on the data are described, and a function of providing the analysis report in a form of an electronic file, the data processing system for an analytical instrument comprising, (D1, title, abstract, figure 1, 18-21 discloses/shows system for collecting data via various instruments, and using templates to display the collected data in a report format.). 
a) a basic template storage section in which a template that specifies a form of an analysis report is stored, the template including an arrangement of a plurality of report items related to an analysis, (D1, title, abstract, 0067, figure 1, 18-21 discloses/shows system of D1 storing one more templates used for generating reports as shown in figures18-21.).
b) a check result record area setting processor for displaying, on a screen of the display unit, an image of the template retrieved from the basic template storage section according to a predetermined operation with the operation unit by a user, and for allowing the user to set, at a position on the image of the template for each of the report items, a check result record area for recording a result of checking of a report content, according to a predetermined operation with the operation unit, (D1, title, abstract, 0051-0067, 0107-0114 figure 1, 18-21 discloses/shows system of D1 storing one more templates used for generating reports as shown in figures18-21, where D1 allows for user editing a template to include various “memo” boxes as shown in figure 10, and further setting what content/format to be included in the memo area including free hand input area as indicated by element 862.). 
c) a check result recording format setter for setting, for all check result record areas set by the check result record area setting processor in one template or for each of the check result record areas, a recording format of information in the check result record areas according to a predetermined operation with the operation unit, (D1, title, abstract, 0051-0067, 0107-0114 figure 1, 18-21 discloses/shows system of D1 storing one more templates used for generating reports as shown in figures18-21, where D1 allows for user editing a template to include various “memo” boxes as shown in figure 10, and further setting what content/format to be included in the memo area including free hand input area as indicated by element 862 to allow input in format of textual data.).   
and d) a user template storage section for storing, as a template available for an automatic creation of an analysis report, the template for analysis report after the check result record areas are set by the check result record area setting processor and the recording format of information in the check result record areas is set by the check result recording format setter, (D1, title, abstract, 0051-0067, 0107-0114 figure 1, 18-21 discloses/shows system of D1   

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein: each of the check result record areas set in the template includes a graphical user interface component which allows for a selection of one of a plurality of options, and the check result recording format setter allows for setting of the options in the GUI component, (D1, title, abstract, 0051-0067, 0107-0114 figure 1, 18-21 discloses/shows system of D1 storing one more templates used for generating reports as shown in figures 18-21, where D1 allows for user editing and storing a template to include various “memo” boxes as shown in figure 10, and further setting what content/format to be included in the memo area including free hand input area as indicated by element 860/862. ).  

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
wherein: each of the check result record areas to be set in the template includes a text box into which any text can be inputted, and the check result recording format setter allows for the setting of an option which requires an input into the text box, (D1, title, abstract, 0051-0067, 0107-0114 figure 1, 18-21 discloses/shows system of D1 storing one more templates used for generating reports as shown in figures 18-21, where D1 allows for user editing and storing a   

	As per claim 6:
	Claim 6 is a medium claim corresponding to system claim 1 and is of substantially same scope. 
	Accordingly, claim 6 is rejected under the same rational as set forth for claim 1. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claim 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2007/0226634 A1, referred hereinafter as D1) in view of Gauthier (US 5729665, referred hereinafter as D2).   

As per claims 4, 7, and 8, the rejection of claims 1, 2, and 3 further incorporated, D1 discloses,
further comprising: e) a report creator for receiving a selection of a template stored in the user template storage section and [system of D1] which contain information to be reported, and for creating a report by inserting information based on [the information included in system of D1] into each report item in the selected template, (D1, title, abstract, 0051-0067, 0107-0114 figure 1, 18-21 discloses/shows system of D1 storing one more templates used for generating reports as shown in figures 18-21 based collected information from one or more instruments/sensors, where D1 allows for user editing and storing a template to include various “memo” boxes as shown in figure 10, and further setting what content/format to be included in the memo area including free hand input area as indicated by element 860/862.).
D1 discloses inserting data collected by instruments into a template; however, D1 fails to expressly disclose – [merging/inserting with template] one or more data files which contain information to be reported… the one more data files. 
D2 (col. 3, lines 15-34) discloses retrieving data from a database (e.g. “data file”) and merging/inserting the data into the template.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include [merging/inserting with template] one or more data files which contain information to be reported… the one more data files.  This would have been simple substitution of using one known type of data source (e.g. instruments/sensors as disclosed in D1)  for another known type of data source (e.g. database/data file) as data source in order to . 




Claim 5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2007/0226634 A1, referred hereinafter as D1) in view of Gauthier (US 5729665, referred hereinafter as D2) in view of Keskiivari et al. (US 2011/0225011 A1, referred hereinafter as D3).    

As per claims 5, 9, and 10, the rejection of claims 4, 7, and 8 are further incorporated, D1 discloses, 
further comprising: f) a check result input receiver for displaying an analysis report created by the report creator on the screen of the display unit, and for receiving a selection or input of a check result using the operation unit in a check result record area in the analysis report, (D1, title, abstract, 0051-0067, 0107-0114 figure 1, 18-21 discloses/shows system of D1 storing one more templates used for generating reports as shown in figures 18-21 based collected information from one or more instruments/sensors, where D1 allows for user editing and storing a template to include various “memo” boxes as shown in figure 10, and further setting what content/format to be included in the memo area including free hand input area as indicated by element 860/862.). 
D1 fails to expressly disclose - and g) an analysis report storage executer for withholding permission to an operation for storing the analysis report including the selection or input received through the check result input receiver, until the selection or entry for required items is completed for all check result record areas in the analysis report.
D3 (0067) discloses an analysis report storage executer for withholding permission to an operation for storing the analysis report including the selection or input received through the check result input receiver, until the selection or entry for required items is completed for all check result record areas in the analysis report (e.g. D3 only commits/stores data that has been validated by the user).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include an analysis report storage executer for withholding permission to an operation for storing the analysis report including the selection or input received through the check result input receiver, until the selection or entry for required items is completed for all check result record areas in the analysis report.  This would have been obvious for the purpose of validating data effectively, and securely before it is committed/stored as disclosed by D2 (0012). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See form 892, and in particular the following document:
DOCUMENT-IDENTIFIER:     US 20050273363 A1 
TITLE:   System and method for management of medical and encounter data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144